Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The closest prior arts does not teach or make obvious:
Claim 1, (e.g.,) "…select a second driving mode responsive to the vehicle proximity information indicating one or more vehicles are within the threshold distance from the vehicle, wherein the first driving mode is at least one of more energy-efficient than the second driving mode and results in shortened driving time compared to that resulting from selection of the second driving mode; …”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
20180056982 (Toyota) discloses a control system for hybrid vehicle.  The system selects HV (hybrid) mode or EV (electric) mode during autonomous operation based on presented passenger in the vehicle.
20150168174 (Abramson) discloses a navigation system relates to a mobile device context aware determination.
10029684 (Schuberth) discloses an assistance system of a motor vehicle which control speed depending on upcoming operating environment.
9950708 (Waymo LLC, Brian Cullinane, at el.) discloses an autonomous vehicle which selects driving operations based on the location and information about the occupant.
DE-102016204789- (Toshihiko) discloses a control system for a vehicle which following a preceding vehicle with a predetermined distance with a setting speed controlling. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA X NGUYEN/Primary Examiner, Art Unit 3662